ORDER

PER CURIAM:
Michael Holden appeals the decision of the Cole County Circuit Court affirming the decision of the Administrative Hearing Commission for the Department of Insurance, Financial Institutions and Professional Registration finding cause to deny *391his application for an insurance producer license under section 375.141.1(1) and (2), RSMo Cum. Supp. 2011. Mr. Holden argues that he did not violate any insurance laws by performing his job duties at Dakota Homestead; did not knowingly act as an insurance producer when not licensed; was exempt from licensure under section 381.115.3; did not intentionally provide materially incorrect, misleading, incomplete, or untrue information; and did not attempt to obtain a license through material misrepresentation or fraud. Because a published opinion would have no prece-dential value a memorandum has been provided to the parties.
The judgment is affirmed.. Rule 84.16(b).